                                                                                           FILED
                                                                                          May 28, 2021
                                                                                       CLERK, U.S. DISTRICT COURT

 1                                                                                   EASTERN DISTRICT OF CALIFORNIA




 2

 3

 4

 5

 6

 7
                                   SEALED
 8                                IN THE UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA
10
                                                                       1:21-MJ-00051 SKO
11   UNITED STATES OF AMERICA,                            CASE NO.
12                                 Plaintiff,             UNDER SEAL
13                           v.                           ORDER SEALING COMPLAINT
14   KEITH DELRAY BREAZELL,
15                                  Defendant.
16          The United States having applied to this Court for a complaint and arrest warrant in the above-
17   captioned proceedings and having applied for the complaint and warrant to remain under seal in order to
18   prevent the destruction of evidence and flight of the target of the investigation,
19          IT IS ORDERED that the complaint and arrested warrant filed in the above-entitled matter shall
20   be filed with this Court under seal and not be disclosed pending further order of this court.
21

22   Dated: May 28 , 2021
23                                                             HONORABLE SHEILA K. OBERTO
                                                               U.S. MAGISTRATE JUDGE
24

25

26

27

28

      Order Sealing Complaint and Arrest Warrant           1
